Citation Nr: 1735975	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating, effective April 16, 2010.

During the pendency of the appeal, the RO granted a higher initial 70 percent disability rating effective April 16, 2010.



FINDING OF FACT

In March 2016 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for entitlement to an initial rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an initial rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a March 2016 statement, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to an initial rating in excess of 70 percent for PTSD prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of the claim of entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


